     Case 1:17-cv-03589-TCB Document 82 Filed 10/15/19 Page 1 of 10




                                                                                  FILED IN OPEN COURT
                                                                                       US.O.C..AUanta


                                                                                      OCT 1 5 2019
                W THE UNITED STATES DISTMCT COURT §
               FOR THE NORTHERN DISTOICT OF GEORGL^
                         ATLANTA DIVISION                               saaaes'.Ess




ERSKINE LITTLETON, PRINCE
MANUEL, FERNANDUS GLASS,
PASHA GLASS, CASSANDRA
TYSON, RONALD MAY, and PATOICK
                                              CWIL ACTION FILE
HARVEY, Individually and on Behalf of
                                              NO. l:17-cv-03589-TCB
All Those Similarly Situated,

                    Plaintiffs,

      V.



MANHEIM REMARKETCNG, INC.,

                    Defendant.


                        .FINAL APPROVAL AND DISMISSAL ORDER

       WHEREAS, Plaintiffs Erskine Littleton, Prince Manuel, Femandus Glass,

Pasha Glass, Cassandra Tyson, Ronald May, and Patrick Harvey ("Plaintiffs"),


Defendant Manheim Remarketing, Inc. ("Defendant") and former co-Defendants


Auto Reflections, Inc. and Christopher Bourque (collectively the "Defendants")


have entered into a settlement agreement ("Settlement Agreement") intended to


resolve Plaintiffs' claims that they are entitled to minimum wages, unpaid wages,


and overtime compensation for work paid on a piece rate basis and/or on an hourly


basis. The proposed settlement also resolves claims originally brought in the


related action Fears, et al. v. Auto Reflections, Inc., et al., filed in the United States
     Case 1:17-cv-03589-TCB Document 82 Filed 10/15/19 Page 2 of 10




District Court for the Northern District of Georgia, Case No. l:17-cv-02632-TCB,

against former co-Defendants Auto Reflections, Inc. and Christopher Bourque, and


in which the plaintiffs alleged entitlement to minimum wages, unpaid wages,

overtime compensation, and damages for breach of contract and unjust enrichment


for work paid on an hourly basis, which have now been made a part of this case as


a result of the Amended Complaint filed in connection with the parties' Settlement

Agreement.


      WHEREAS, the Settlement Agreement, together with its Exhibits, set forth

the terms and conditions for a proposed settlement and dismissal with prejudice of

this action against the Defendants;

      WHEREAS, for purposes of settlement only. Plaintiffs seek the certification

of the following opt-out settlement class pursuant to Fed. R. Civ. P. 23:



        Any and all persons employed by Auto Reflections, Inc. who
        worked and were paid on a piece rate basis and/or hourly basis at a
        location in the State of Georgia and/or the State of Ohio during the
        period from July 12, 2013 through and including the date of the
        preliminary approval order.


      WHEREAS, for purposes of settlement only, the Plaintiffs also seek final

certification of the following opt-in settlement class pursuant to Section 216(b) of

the FLSA:
      Case 1:17-cv-03589-TCB Document 82 Filed 10/15/19 Page 3 of 10




       Any and all persons employed by AUTO REFLECTIONS, INC.
       who were paid on a piece rate basis and/or were paid an hourly
       basis at a location in the State of Georgia and/or the State of Ohio
       during the period from July 12, 2014 through and including the date
        of the preliminary approval order.

      WHEREAS, the Court is satisfied that the terms and conditions set forth in

the Settlement Agreement were the result of good faith arms' length settlement


negotiations between competent and experienced counsel for both Plaintiffs and

Defendants.


      WHEREAS, the Court held a Final Approval Hearing on October 15, 2019;

and


      WHEREAS, having reviewed and considered the Settlement Agreement and

accompanying Exhibits, the Parties' Joint Motion for Approval of Class and


Collective Settlement, and all documents filed in support thereof, and the Claims

Administrator's Declaration, the Court makes the findings and grants the relief set


forth below.


IT IS HEREBY ORDERED AS FOLLOWS:

Jurisdiction, Certification of Settlement Classes for Settlement Purposes, and


Adequacy of the Plaintiffs and Class Counsel

       1. Capitalized terms used in this Order have the meanings assigned to


them in the Settlement Agreement and this Order.
     Case 1:17-cv-03589-TCB Document 82 Filed 10/15/19 Page 4 of 10




      2. The Court has jurisdiction over the subject matter of this action, which

includes the claims previously asserted in the related Fears litigation, the Parties in

this action, former co-Defendants Auto Reflections, Inc., and Christopher Bourque,


and the implementation and administration of the proposed Settlement Agreement.


      3. The terms of the parties' Settlement Agreement are hereby approved


as fair, reasonable and adequate, and in the best interests of the Plaintiffs, Opt-In


Plaintiffs, and members of the Settlement Classes. The Court finds that the

Settlement is sufficiently within the range of reasonableness and grants final

approval of the Settlement memorialized in the Settlement Agreement.


      4. The Court finally certifies the following FLSA Settlement Class

pursuant to Section 16(b) of the FLSA for settlement purposes only in accordance


with the terms of the Settlement Agreement:


        Any and all persons employed by Auto Reflections, Inc. who were
        paid on a piece rate basis and/or were paid an hourly basis at a
        location in the State of Georgia and/or the State of Ohio on or after
        July 12, 2014 through and including the date of the preliminary
        approval order.

       5. The Court approves the FLSA settlement. The settlement is the


product of contested litigation to resolve bonafide disputes.
     Case 1:17-cv-03589-TCB Document 82 Filed 10/15/19 Page 5 of 10




      6. The Court finally certifies the following State Law Settlement Class

pursuant to Fed. R, Civ. P. 23 for settlement purposes only in accordance with the


terms of the Settlement Agreement:


        Any and all persons employed by Auto Reflections, Inc. who
        worked and were paid on a piece rate basis and/or hourly basis at a
        location in the State of Georgia and/or the State of Ohio on or after
        July 12, 2013 to the date of preliminary approval of the Settlement
        Agreement.

      7. The Court finds that the State law Settlement Class meets all of the

requirements for class certification under Fed. R. Civ. P. 23(a) and (b)(3).


      8. The Court-approved Settlement Notice sent to the members of the


Settlement Classes pursuant to the Settlement terms, as described in the Claims


Administrator's declaration, was the best practicable means of providing notice


under the circumstances and constitutes due and sufficient notice of the Settlement


to all persons and entities affected by and/or entitled to participate in the

Settlement, in full compliance with the notice requirements of Fed R. Civ. P. 23,


due process, the Constitution of the United States, the laws of the State of Georgia


and Ohio and all other applicable laws.

      9. No member of the FLSA Settlement Class has objected to the

Settlement. All members of the FLSA Settlement Class who have opted in are


bound by all the terms and provisions of the Settlement Agreement, the Final
     Case 1:17-cv-03589-TCB Document 82 Filed 10/15/19 Page 6 of 10




Approval Order, the Final Judgment, and the releases set forth therein, are deemed


to have waived all objections and opposition to the fairness, reasonableness, and


adequacy of the Settlement, and are enjoined from proceeding against the


Defendants for the claims made in the Fourth Amended Complaint.

      10. All members of the FLSA Settlement Class who have not opted into

the settlement are hereby barred from receiving any settlement payment as part of


the FLSA Settlement Class pursuant to the settlement.


      11. No member of the State Law Settlement Class has objected to or

requested exclusion from the settlement. All members of the State Law Settlement


Class shall receive a settlement payment as part of the State Law Settlement Class


as set forth in the Settlement Agreement, shall be bound by all the terms and


provisions of the Settlement Agreement, the Final Approval Order, the Final

Judgment, and the releases set forth therein, are deemed to have waived all


objections and opposition to the fairness, reasonableness, and adequacy of the


Settlement, and are enjoined from proceeding against the Defendants for the claims


made in the Fourth Amended Complaint.

      12. The Court approves the payment of settlement administrator fees and


costs to the Court-appointed Claims Administrator, Simpluris, Inc., by Auto
     Case 1:17-cv-03589-TCB Document 82 Filed 10/15/19 Page 7 of 10




Reflections, Inc. separately from the Maximum Gross Settlement Amount in


accordance with the terms of the Settlement Agreement.


      13. For the purposes of settlement only, the Court finds that named


Plaintiffs Erskine Littleton, Cassandra Tyson, Femandus Glass, Patrick Harvey,


Prince Manuel, Ronald May, Brady Fears and Wayne Walker, satisfy the adequacy


requirements of Fed. R. Civ. P. 23(a)(4) because they have an interest in


vigorously pursuing the claims of the class and do not have interests antagonistic to


the interests of the other class members. See Kirkpatrick v. J.C. Bradford & Co.,


827 F.2d 718. 726 (I 1th Cir. 1987).

       14. For the purposes of settlement only, the Court finds that The Law


Offices of Brandon A. Thomas, P.C., previously appointed as Class Counsel for


the Settlement Classes, satisfies the adequacy requirements of Fed. R. Civ. P.


23(aV4\

       15. The Court finds reasonable Class Counsel's request for $40,000.00 in


attorneys' fees and costs, which is 21.1% of the Maximum Gross Settlement


Amount, and directs payment of this amount from the Maximum Gross Settlement


Amount. The fee award is justified by the work that Class Counsel did in

negotiating the settlement and conducting the litigation, the ultimate recovery, and


the risk that Class Counsel undertook in bringing the claims.
     Case 1:17-cv-03589-TCB Document 82 Filed 10/15/19 Page 8 of 10




      16. The Court finds reasonable the requested incentive payments to the

named Plaintiffs in the total amount of $37,500.00 based on Plaintiffs' services

rendered on behalf of the class and collective. The Court directs the incentive


payments to be paid from the Maximum Gross Settlement Amount in the amounts


set forth in the Settlement Agreement.


      17. The Court approves the settlement payments to be made to the


Plaintiffs, the Opt-In Plaintiffs, and members of the Settlement Classes.


       18. Within twenty calendar days after the Final Approval Order becomes

a final unappealable order. Auto Reflections, Inc. shall pay the Maximum Gross


Settlement Amount to the Claims Administrator.


       19. Within twenty calendar days after the Final Approval Order becomes

a final unappealable order, the Claims Administrator shall mail the Settlement

Payments to the members of the Final Settlement Classes along with a copy of this

Final Approval Order, the approved Incentive Payments to the named Plaintiffs,


and the approved attorneys' fees and costs to Class Counsel.


      20. The Court approves any Settlement Payments that have not been


negotiated after one hundred and eight calendar days, together with any interest


that accrued on the Maximum Gross Settlement Amount, to be returned to Auto


Reflections, Inc. in accordance with the terms of the Settlement Agreement.
     Case 1:17-cv-03589-TCB Document 82 Filed 10/15/19 Page 9 of 10




      21. Each and every time period and provision of the Settlement

Agreement shall be deemed incorporated herein as if expressly set forth and shall

have the full force and effect of an Order of this Court.

      22. If the Settlement Agreement is terminated pursuant to the terms of the


Settlement Agreement, or the Settlement is not consummated for any reason


whatsoever, the certification of the Settlement Classes shall automatically be


cancelled and shall be void, and the Defendants, pursuant to the terms of the


Settlement Agreement, shall have reserved all of their rights to challenge the

propriety of collective action certification or class action certification for any


purpose, including the opposition to any and all class or collective certification

motions in this action, to contest the adequacy of any plaintiff as representative of


any collective or class, and to contest the adequacy of Plaintiffs' counsel as


adequate Class Counsel. Additionally, Plaintiffs reserve all of their rights,

including the right to continue with the litigation as set forth in the Settlement

Agreement, should the Settlement Agreement not be consummated.


       23. The Court hereby dismisses with prejudice this action, and all claims

contained therein.


       24. The Court retains jurisdiction over the interpretation, implementation,


and enforcement of the Settlement Agreement.
Case 1:17-cv-03589-TCB Document 82 Filed 10/15/19 Page 10 of 10




 SO ORDERED, this ^Uay of 2019.




                             Hon. Timothy C. Batten, Sr.
                             United States District Judge




                               10
